Citation Nr: 1441018	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer due to bullous disease.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1975, June 1975 to June 1979, and June 1979 to October 1985.  

The issue of entitlement to service connection for lung cancer due to bullous disease comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran died in March 2010.  During the pendency of his appeal for entitlement to service connection for lung cancer, his surviving spouse filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C. § 5121A (West 2002 & Supp. 2012). 

The issue of entitlement to service connection for the cause of the Veteran's death comes before the Board on appeal from a September 2010 rating decision.  

The appellant testified at a January 2013 Board videoconference hearing; and a copy of that transcript is of record.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A November 1979 Medical Board Report found that the Veteran had bilateral bullous disease (severe bullous disease in the right lung and mild bullous disease in the left lung).  The report also concluded that the approximate date of origin was 1979 and the condition did not exist prior to service.  

During the Veteran's lifetime, service connection was not established for any disability.  The Veteran's death certificate reflects that he died on March [redacted], 2010.  The Veteran's immediate cause of death was listed as pleural metastases.  The Veteran's underlying cause of death was listed as non-small cell lung cancer.  Chronic Obstructive Pulmonary Disease was listed as a significant condition contributing to death.  

A VA opinion was obtained in June 2011.  Additional relevant evidence was associated with the claims file after the opinion was rendered.  The Board finds that another opinion is necessary to address the additional evidence and to provide clarification of the opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the June 2011 respiratory examination by a physician (M.D.).  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.

(a)  In light of additional evidence (see articles noting "the prevalence of lung cancer in those with bullous disease of the lung," "an association between severe bullous disease and pulmonary carcinoma," etc., received in September 2011), is it at least as likely as not (50 percent probability or greater) that the Veteran's bullous disease caused OR aggravated (i.e., permanently worsened) his lung cancer?  Please explain why.

(b) In light of the appellant's contention that the Veteran's chronic obstructive pulmonary disease was emphysema which destroyed lung tissue and caused loss of space resulting in bullous disease, is it at least as likely as not (50 percent probability or greater) that the Veteran's bullous disease diagnosed in service is related to chronic obstructive pulmonary disease/emphysema?  Please explain why.  Please also discuss the nature of bullous disease.  

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bullous disease was a contributory cause of his death?  Please explain why.  

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's chronic obstructive pulmonary disease was a contributory cause of his death?  Please explain why.  Please address the Veteran's death certificate, which notes chronic obstructive pulmonary disease as a significant condition contributing to his death.  

A fully articulated medical rationale for all opinions expressed must be set forth in the report.  

2.  After completing the above, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

